DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 4, 10, 11, 91, and 92 filed on 09/22/2021.
Claims 1-12, 91-95, 98 and 100-1-1 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1 and 91, the closest prior art references the examiner found are Barnes (U.S. 2009/0099457 A1), Ray et al. (U.S. 2016/0093085 A1) method for enabling tracking of body shape variations (Barnes, [0002]); authenticating a user U1, the user U1 being associated with first user record data, wherein the first user data includes a first set of user physical attribute data associated with a time n (PAD1Tn), wherein the set of physical attribute data is derived from a three-dimensional body scanning process (Barnes, [0053] [0054] [0064]- [0068]); identifying a size change event in a case that the relationship between PAD1 and Tn+x indicates that the user U1 has moved from a first garment size to second garment size (Ray, [0019] [0129]); receiving a subscription request from a vendor, wherein the vendor requests at least one desired size based on the subscription request (Sareen, [0008] [0023]) recited in claims 1 and 91.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
"receiving a subscription request from a vendor, wherein the subscription request is indicative of a specific category of size change events and is defined by the vendor based on marketing desires;... and in response to identifying that the size change event of the user U1 belongs to the specific category of size change events defined in the subscription request from the vendor: providing data indicative of the size change event to the vendor and allowing the vendor to provide marketing information to the user U1"  as recite on claims 1 and 91
Claims 2-12, 92-95, 98 and 100-101 are allowable because they are depended on claims 1 and 91.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Custer et al. (US 2014/0222624 A1) and Spadafora et al. (US 2013/0110679 A1) and Herz et al. (US 2009/0254971 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611